3111 the Qﬁniteh étateg Court of erheral QEIaimg

 

 

No. 15-41C
(Filed: February 20, 2015) 
NOT FOR PUBLICATION FEB 2 0 2015
US. COURT OF
J FEDERAL CLAIMS
ROBERT AJAMIAN, )
)
Plaintiff, ) Pro Se Complaint; S_u2ﬁp_ont_e
) Dismissal for Want of
V. ) Jurisdiction; RCF C 12(h)(3);

) Transfer; 28 U.S.C. § 1631
THE UNITED STATES,

Defendant.
——____________
Robert Ajamian, Latham, N.Y., pro se.

vav

Mark E. Porada, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, DC, for defendant]

ORDER

 

CAMPBELL-SMITH, Chief Judge

Before the court is the complaint of pro se plaintiff Robert Ajamian (plaintiff or
Mr. Ajamian) ﬁled on January 14, 2015.2 & Compl., ECF No. 1, at 1.3 The relevant
facts giving rise to the claims in plaintiff’s complaint appear to involve an allegation that

 

1 Although defendant ﬁled a Notice of Appearance, ECF No. 4, the court did not

request brieﬁng from defendant and is acting sua sponte.

2 Plaintiff also filed an Application to Proceed In F orma Pauperis. ECF No. 3. For
the limited purpose of addressing the court‘s jurisdiction, that motion is GRANTED. The
Clerk of Court is directed to ﬁle the complaint with no ﬁling fee.

3 Because the complaint does not include a caption, the ofﬁcial caption of the case

was supplied by the Ofﬁce of the Clerk of Court in conformance with Rule 10(a) of the
Rules of the United States Court of Federal Claims (RCF C), which provides that “[t]he

title of the complaint must name all the parties . . . with the United States designated as
the party defendant.”

the death of his father was a result of medical malpractice and that the attorneys handling
his father’s estate “destroyed [his] families [sic] property and damaged [their] lives.” I_d.
Plaintiff” 3 past attempts to recover for these alleged wrongs have proven unsuccessful in
both state and federal court. SE Q at 8. Plaintiff now seeks a writ of prohibition and
$42 million dollars in damages. Q For the following reasons, the court DISMISSES
plaintiff’ s complaint.

I. Background

Attached to plaintiff’ s complaint is a decision by Judge Mae D’Agostino of the
United States District Court for the Northern District of New York (district court) that
dismisses a 42 U.S.C. § 1983 action brought by Mr. Ajamian against the State of New
York and the New York State Supreme Court, Appellate Division, Third Department
(New York State Supreme Court). See generallv Mem.-Decision & Order, Ajamian V.
New York. No- 13-cv-1316, 2014 WL 3928448 (N.D.N.Y Aug. 11, 2014). The district
court detailed the procedural history giving rise to the suit before it:

On January 10, 2012, Plaintiff ﬁled a claim in the New York State Court of
Claims against the State of New York. The Court of Claims dismissed the
claim because it merely “set[] forth vague and confusing allegations of
‘delay of justice’ and ‘conﬂict of interest’ of certain judges and lawyers
with respect to certain proceedings in the Albany County Surrogate’s Court
and in the Appellate Division, Third Department.” Plaintiff appealed this
decision, and the Third Department dismissed his appeal. Plaintiff then
ﬁled a motion to reargue, and the Third Department denied the motion.

I_d. at *1 (alterations in original) (internal citations omitted). Among the arguments
advanced by Mr. Ajamian was his contention that the New York State Supreme Court
“incorrectly distributed a portion ofhis father’s estate" and violated “State laws, Federal
laws, and international human rights laws regarding [his father’s estate].” I_d. Mr.
Ajamian added that “his father’s death was the result ofmedical malpractice,” and that he
“incurred excessive legal fees due to the corruption” of many of the same adverse parties

referred to in the instant action. Q (internal quotation marks omitted); c_f. Compl. 2
(listing adverse parties).

The district court dismissed Mr. Ajamian’s action based on several grounds, to
include (1) that the State of New York and the New York State Supreme Court are
immune from suit under the Eleventh Amendment; (2) that the Rooker-Feldman doctrine
barred it from modifying or reversing a state court judgment; and (3) that plaintiff’s
“frivolous claims” failed to state a cause of action under 42 U.S.C. § 1983. Ajamian, No.
l3-cv-13 16, 2014 WL 3928448 at *6—7; c_f. US. Const. amend. XI (“The Judicial power
of the United States shall not be construed to extend to any suit in law or equity
commenced, or prosecuted against any one of the United States by Citizens of another
State, or by Citizens or Subjects of any Foreign State”); 42 U.S.C. § 1983 (providing, in

relevant part: “[e]very person who . . . subjects, or causes to be subjected, any citizen of
the United States or other person within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws, shall be liable to
the party injured”); Hachamovitch v. DeBuono, 159 F.3d 687, 693 (2d Cir. 1998) (“The
Rooker—Feldman doctrine provides that the lower federal courts lack subject matter
jurisdiction over a case if the exercise of jurisdiction over that case would result in the
reversal or modiﬁcation of a state court judgment”). Plaintiff appealed this decision,
which was dismissed by the United States Court of Appeals for the Second Circuit
“because it lack[ed] an arguable basis in law or fact.” Order, Ajamian V. New York, No.
14-2934 (2d Cir. Oct. 22, 2014), ECF No. 26; c_f. Order, Ajamian, No. 14-2934 (2d Cir.
Nov. 25, 2014), ECF No. 38 (denying plaintiffs motion for reconsideration).

In the instant action, plaintiff requests that the court issue a writ of prohibition “in
aid of this court’s appellate jurisdiction” to remedy the New York state and federal

courts’ Violation of his constitutional rights. Compl. 8. Plaintiff also details his request
for $42 million:

[M]y father’s damages of 3 million from medical malpractice and
discrimination from . . . St. Mary’s [Hospital] of Troy, NY, 5 million in
damages, and our estate properties damages, 3 million[,] destroying our
potential income of 3 of his children plus our losses taking care of our
disabled brother . . . costing us 3 million in losses from 1978—2015. This
adds up to 14 million plus treble which is 42 million.

I_d. at 4.
11. Legal Standards

The Tucker Act establishes and limits the jurisdiction of the Court of Federal
Claims. E 28 U.S.C. § 1491 (2012). The Tucker Act affords this court jurisdiction
over “any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in
cases not sounding in tort.” Q § l491(a)(1). Although the Tucker Act waives the
sovereign immunity necessary for a plaintiff to sue the United States for money damages,
United States V. Mitchell, 463 US. 206, 212 (1983), it does not confer any substantive
rights upon a plaintiff, United States v. Testan, 424 US. 392, 398 (1976). A plaintiff
must identify an independent source of substantive law that creates a right to money
damages in order for the case to proceed. Fisher v. United States, 402 F.3d 1167, 1172
(Fed. Cir. 2005) (en banc in relevant part).

“Subject-matter jurisdiction may be challenged at any time by the parties or by the
court sua sponte.” Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004) (citing

Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998)); see also
Metabolite Labs, Inc. v. Lab. Corp. ofAm. Holdings, 370 F.3d 1354, 1369 (Fed. Cir.

3

2004) (“Subject matter jurisdiction is an inquiry that this court must raise sua sponte,
even where, as here, neither party has raised this issue.”). “In deciding whether there is
subject-matter jurisdiction, the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings.” Folden, 379 F.3d at 1354 (internal
quotation marks omitted).

 

Although complaints ﬁled by pro se plaintiffs are generally held to “less stringent
standards than formal pleadings drafted by lawyers,” Haines v. Kerner, 404 US. 519, 520
(1972) (per curiam); se_e Vaizburd V. United States, 384 F .3d 1278, 1285 n.8 (Fed. Cir.
2004) (noting that pleadings drafted by pro se parties “should . . . not be held to the same
standard as [pleadings drafted by] parties represented by counsel”), pro se plaintiffs
nevertheless must meet jurisdictional requirements, Bernard V. United States, 59 Fed. Cl.
497, 499, m, 98 F. App’x 860 (Fed. Cir. 2004) (per curiam); see also Kelley V. Dep’t
of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) (“[A] court may not similarly take a

liberal View of [a] jurisdictional requirement and set a different rule for pro se litigants
only.”). If the court determines that it does not have subject matter jurisdiction, it must
dismiss the claim, RCFC 12(h)(3), unless the interest of justice is served by transferring
the case, 28 U.S.C. § 1631 (2012).

111. Discussion

For the following reasons, the court lacks subject matter jurisdiction over
plaintiff’s claims. Because the transfer of plaintiff‘s case to another federal court is
inappropriate, the court dismisses plaintiff‘s complaint.

A. The Court Does Not Possess Jurisdiction over Plaintiff’s Claims

1. Plaintiff’s Request for a Writ of Prohibition

Black’s Law Dictionary deﬁnes a writ of prohibition as “[a]n extraordinary writ
issued by an appellate court to prevent a lower court from exceeding its jurisdiction or to
prevent a nonjudicial ofﬁcer or entity from exercising a power.” Black’s Law Dictionary

1405 (10th ed. 2014); & Stephenson v. United States, 58 Fed. Cl. 186, 191 (2003)
(observing that an earlier edition of Black’s Law Dictionary deﬁned a writ of prohibition

as “‘[a] writ issued by a superior court, directed to the judge and parties of a suit in an
inferior court, commanding them to cease from the prosecution of the same, upon a
suggestion that the cause originally, or some collateral matter arising therein, does not

belong to that jurisdiction, but to the cognizance of some other court’” (quoting Black’s
Law Dictionary 1090—91 (5th ed. 1979))).

Plaintiff mistakenly believes that the Court of Federal Claims possesses appellate
jurisdiction over the New York State Supreme Court, the United States District Court for
Northern District of New York, and the United States Court of Appeals for the Second
Circuit, and, in fact, appears to confuse this court with the United States Supreme Court.

& Compl. 8 (“The above courts could not deliver justice so I have come here at the
United States Supreme Court to enforce my constitutional rights, bill of rights,
inalienable rights, and international human rights”). However, the Court of Federal
Claims does not possess appellate jurisdiction over any other court. ﬁe Joshua v. United

States, 17 F.3d 378, 380 (Fed. Cir. 1994) (“[T]he Court of Federal Claims does not have

jurisdiction to review the decisions of district courts . . . .”); Hicks v. United States, No.
10-793, 2011 WL 3319563, at *3 (Fed. C1. Aug. 1, 2011) (“[T]he court has no
jurisdiction to review the decisions of other courts . . . .”); Hernandez v. United States, 96

Fed. Cl. 195, 203 (2010) (“This court does not possess jurisdiction to review decisions of
other courts or the proceedings in other federal courts.”), appeal dismissed, 475 F. App’x
912 (Fed. Cir. 2011). Thus, the court lacks the authority to issue a writ of prohibition
against the courts identiﬁed by plaintiff—or any other court, for that matter.

2. Plaintiff‘s Remaining Claims

Plaintiff’s complaint can be read as raising independent claims against various
third parties, including certain named judges and lawyers, a bank, and a hospital See
Compl. 1, 4 (claiming that Judge D’Agostino "had a conﬂict of interest” and that her
dismissal of his case without a trial violated his due process rights); Q at 4 (claiming that
various judges, lawyers, and Troy Savings Bank “were all involved in the damages that
resulted [in] obstruction of justice”); g at 1, 4 (referencing discrimination claims against
a hospital); c_f. Q at 2—3 (citing to 22 A.L.R. 5th 261 (regarding “hate crime” statutes)
and 152 A.L.R. Fed. 1 (regarding “reverse discrimination” in contravention of the
Fourteenth Amendment’s Equal Protection clause)). However, this court may only hear
claims properly brought against the United States. 28 U.S.C. § 1491(a)(1); sg United
States v. Sherwood, 312 US. 584, 588 (1941) (stating that the jurisdiction of the Court of
Federal claims “is conﬁned to the rendition of money judgments in suits brought for that
relief against the United States, and if the relief sought is against others than the United
States[,] the suit as to them must be ignored as beyond the jurisdiction of the court”
(internal citation omitted)). Accordingly, this court does not have jurisdiction to hear any
claims that are not against the United States.

 

Plaintiff’s complaint can also be read as lodging a new and independent 42 U.S.C.
§ 1983 action. & Compl. 1 (“I ﬁled this as a 42 US. Code § 1983 civil action for
deprivation of right prohibits the [New York State Supreme Court] from blocking justice
due to [a] conﬂict of interest”). “Section 1983 jurisdiction, however, is conferred
exclusively on the United States District Courts.” Lowe v. United States, 76 Fed. C1.
262, 266 (2007) (citing 28 U.S.C. § 1343(a)); se_e Simmons V. United States, 71 Fed. Cl.
188, 193 (2006) (“Jurisdiction for Section 1983 claims is conferred by 28 U.S.C. §
1343(a)(4) (2000), which grants district courts jurisdiction to hear Section 1983 claims”).

Accordingly, this court does not possess jurisdiction to hear claims arising under 42
U.S.C. § 1983.

Plaintiff further alleges that, pursuant to Rule 5015 of the New York Civil Practice
Law and Rules, he should be relieved from the New York State Supreme Court judgment
“due to fraud, misrepresentation, and misconduct of adverse parties” and because “the
court[] lack[ed] . . . jurisdiction” to render the judgment. Compl. 3; c_f. N.Y. C.P.L.R. §
5015(a)(3){4) (McKinney 2014) (providing that “[t]he court which rendered a judgment
or order may relieve a party from it upon such terms as may be just, on motion of any
interested person with such notice as the court may direct, upon the ground of: . . . 3.
fraud, misrepresentation , or other misconduct of an adverse party; or 4. lack of
jurisdiction to render the judgment or order”). As an initial matter, Rule 5015 gives only
the court that rendered the judgment the authority to relieve a party from the terms of said
judgment. & N.Y. C.P.L.R. § 5015(a). Furthermore, the New York Civil Practice Law
and Rules applies only to New York state courts, see BL § 101 (“The civil practice law
and rules shall govern the procedure in civil judicial proceedings in all courts of the state
[of New York] . . . .”), whereas the Court of Federal Claims is governed by the Rules of
the United States Court of Federal Claims, & RCFC 1 (“These rules govern the
procedure in the United States Court of Federal Claims in all suits”). And, more to the
point, lower federal courts (to include the Court of Federal Claims) do not have
jurisdiction to review state court judgements. Burlison v. United States, 75 Fed. Cl. 736,
741 (2007), m, 227 F. App’x 905 (Fed. Cir. 2007); see also Beres v. United States, 92
Fed. C1. 737, 747 (2010) (discussing the Rooker-Feldman doctrine). Accordingly, this

court lacks jurisdiction to relieve plaintiff from a judgment of the New York State
Supreme Court.

 

As discussed more fully above, the court has no jurisdiction over plaintiff 5

claims. Before dismissing the complaint, however, the court evaluates the
appropriateness of a transfer.

B. Transfer of the Case to Another Court Is Not Appropriate

The court now considers whether “it is in the interest of justice” to transfer
plaintiff’s complaint to another court of the United States under 28 U.S.C. § 1631. &
Tex. Peanut Farmers v. United States. 409 F.3d 1370, 1374—75 (Fed. Cir. 2005) (stating
that the Court of Federal Claims should consider whether transfer is appropriate once the
court has determined that it lacksjurisdiction). Section 1631 states in pertinent part:

Whenever a civil action is ﬁled in a court as deﬁned in section 610 of this
title . . . and that court ﬁnds that there is a want of jurisdiction, the court
shall, if it is in the interest of justice, transfer such action . . . to any other

such court in which the action . . . could have been brought at the time it
was ﬁled or noticed . . . .

28 U.S.C. § 1631; m 28 U.S.C. § 610 (deﬁning courts as “courts of appeals and district
courts of the United States, the United States District Court for the District of the Canal

Zone, the District Court of Guam, the District Court of the Virgin Islands, the United
States Court of Federal Claims, and the Court of International Trade”).

With respect to plaintiff’s request for a writ of prohibition, only the New York
State Court of Appeals could issue such a writ of prohibition against the New York State
Supreme Court, and only the United States Supreme Court could issue a writ of
prohibition against the United States Court of Appeals for the Second Circuit. Neither of
these courts are ones in which transfer is permitted under 28 U.S.C. § 610. ii; 28 U.S.C.
§ 610; see also Sharpe V. United States, 112 Fed. Cl. 468, 478 (2013) (“Although the
courts to which transfer is permissible include the United States district courts, they do
not include the Supreme Court”); Mendez—Cardenas v. United States, 88 Fed. Cl. 162,
168 (2009) (“This court is unable to transfer any case to the state court system, as no state
court falls within the deﬁnition in § 610.”). Accordingly, the court lacks the authority to

transfer plaintiffs writ of prohibition request to another court “in which the action . . .
could have been brought.” & 28 U.S.C. § 1631.

As to any remaining claims that could conceivably be heard by a court that falls
within the deﬁnition in 28 U.S.C. § 610—including those against certain judges, the State
of New York, and the Supreme Court of New York—the district court has already ruled
that such claims are barred on the grounds of judicial immunity and the Eleventh
Amendment. & Ajamian, No. 13-cv-1316, 2014 WL 3928448 at *3—5. And, “[t]o the
extent that any of [p]laintiff‘s claims [could] be construed as state-law claims,” the
district court “decline[d] to exercise supplemental jurisdiction over them.” Q at *7; g;
Compl. at 4, Ajamian, No. l3-cv-l3l6 (N.D.N.Y Oct. 23, 2013), ECF No. 1 (raising
claims against various lawyers and Troy Savings Bank).

Further, with respect to plaintiff’s claims that Judge D’Agostino “had a conﬂict of
interest” and that her dismissal of his case without a trial violated his due process right,
Compl. 1, 4, the court observes that plaintiff has already raised similar claims before the
Second Circuit, se_e Pl.’s Mot. for Reconsideration at 7—10, Ajamian, No. 14-2934 (Nov.
1?, 2014), ECF No. 32 (making allegations purporting to support Judge Mae
D‘Agostino’s alleged conﬂict of interest); ii at 15 (referencing his “failure of a trial”).
Although the Second Circuit did not directly address plaintiff 3 claims in its denial of
plaintiff’s motion for reconsideration, s_e_e Order, Ajamian, No. 14-2934, (Nov. 25, 2014),

ECF No. 38, the court ﬁnds that transferring these claims to any other court would not be
in the interest of justice.

Based on the foregoing, the court ﬁnds that transfer of plaintiff s remaining claims
would not be appropriate.

IV. Conclusion

For the foregoing reasons, the court ﬁnds that it lacks jurisdiction over plaintiff’s
claims, and it is not in the interest of justice to transfer plaintiff’s complaint. The Clerk

of Court is directed to DISMISS plaintiff’s complaint for lack of jurisdiction. & RCFC
12(h)(3). The Clerk of Court will enter judgment for defendant. No costs.

IT IS SO ORDERED.